A rule is ordered to issue, returnable Monday, April 28, next, requiring the respondents to show cause why leave to file the petition for writ of mandamus and/or prohibition and/or injunction should not be granted. The cause is assigned for argument on the return to the rule immediately following the hearing in Fahey v. Mal-lonee, No. 687. All proceedings tending to effectuate the order of the District Judge granting a motion with respect to costs and expenses of certain appellees in case No. 687 and counsel fees are hereby stayed pending the further order of this Court.